Citation Nr: 1107522	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
entitlement to service connection for a back condition.  

The Veteran provided testimony during a hearing before the 
undersigned at the RO in May 2009.  A transcript is of record.  

The issues of entitlement to service connection for 
bilateral vein condition of the legs and a duodenal ulcer 
and entitlement to a total disability rating based on 
individual unemployability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Board remanded the claim in September 2009 for additional 
development.  The case has been returned for appellate action.  
Unfortunately, further development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2009, the Board remanded the Veteran's claim, in 
part, to obtain a VA examination and etiology opinion.  The 
remand noted a March 1998 VA examination report, where the 
Veteran reported that he had hurt his back while working in 
construction two years prior.  In rendering the opinion, the 
examiner was instructed to comment on the significance, if any, 
of the reported post-service back injury.  

In April 2010, a VA examiner concluded that the Veteran's back 
condition was due to or a result of his in-service back injury.  
The examiner found that the back pain was severe enough that it 
persisted and eventually required surgical treatment, laminectomy 
L4-L5, and a revision of that surgery at Cape Cod Hospital.  The 
examiner did not comment on the reported post-service back 
injury.

Upon further review of the claims file, including a March 1998 VA 
examination report, the examiner changed the opinion and wrote in 
a September 2010 addendum that it was less likely than not that 
the Veteran's current back condition was caused by, or the result 
of, service.  The March 1998 report shows that the Veteran 
reported no back disability until an on-the-job injury 
approximately two years earlier.  The examiner stated that the 
Veteran's report during the March 1998 examination demonstrated 
that the etiology of his current condition was back trauma from 
doing construction work.  

As the examiner pointed out in the addendum, the Veteran's report 
in 1998 of an injury two years prior would place the date of the 
post-service back injury in 1996.  However, the record includes a 
report of treatment for back-related symptoms prior to 1996.  A 
September 1995 private treatment note from Cape Cod Hospital 
shows complaints of back pain for a few days that radiated into 
the anterior left thigh with pain and numbness.  While the 
Veteran admitted to working on a ladder and playing with his 
children, he denied a specific injury at that time.  The VA 
examiner did not discuss this evidence and it is unclear what if 
any relationship there is between the documented episode of back 
strain in service and back symptoms reported beginning in 1995.

In essence the medical opinion was based on an inaccurate or 
incomplete history. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
examiner who provided the April 2010 VA 
examination for clarification as outlined 
below.  The claims folder must be sent to the 
examiner for review and consideration of such 
should be reflected in the examination report 
or addendum.  

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current back 
disability is related to the Veteran's in-
service back injury and strain.  The examiner 
must provide a rationale for each opinion. 

The examiner is requested to comment on the 
significance, if any, of the post-service 
back injury reported in 1998 and the symptoms 
reported in 1995.  In formulating this 
opinion, the examiner is specifically 
requested to comment on the 1995 treatment 
records, demonstrating back symptoms prior to 
the reported post-service back injury.  

If the April 2010 VA examiner is unavailable, 
provide the Veteran with a new examination to 
obtain the requested opinion.  

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case, before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



